Citation Nr: 0000457	
Decision Date: 01/06/00    Archive Date: 01/11/00

DOCKET NO.  98-00 103A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUE

Entitlement to service connection for asbestosis.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from October 1957 to 
December 1967.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from the June 1997 rating decision.  In its current 
status, the case returns to the Board following completion of 
development made pursuant to its December 1998 remand.  


FINDING OF FACT

The veteran has not presented competent medical evidence that 
he currently has asbestosis related to asbestos exposure 
during his active service.  

CONCLUSION OF LAW

The veteran's claim for service connection for asbestosis is 
not well grounded.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.303 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The law requires that a claimant shall have the burden of 
submitting a claim that is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  The VA benefits system requires more 
than just an allegation of entitlement.  A claimant must 
submit supporting evidence sufficient to justify a belief by 
a fair and impartial individual that the claim is plausible.  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  Although 
the claim need not be conclusive, the statute requires the 
claim to be accompanied by some evidence.  Id.  

The three elements of a "well grounded" claim for service 
connection are: (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the in-service disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995);  see also 38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1995).  

The veteran contends that he has asbestosis related to his 
asbestos exposure during his active service.  However, the 
veteran is advised that where the determinative issues 
involve questions of medical causation or medical diagnosis, 
competent medical evidence to the effect that the claim is 
plausible or possible is required.  See Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  Laypersons are not competent to 
offer medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  Consequently, lay assertions of medical 
causation or medical diagnosis cannot constitute evidence to 
render a claim well grounded under 38 U.S.C.A. § 5107(a).  
Lathan v. Brown, 7 Vet. App. 359, 365 (1995); Grottveit v. 
Brown, 5 Vet. App. 91, 95 (1993); Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  Hence, I find that the veteran's 
unsubstantiated allegations alone are an insufficient basis 
on which to establish a well-grounded claim for service 
connection for asbestosis.  

I note that the veteran's claim must fail as there is no 
competent medical evidence that the veteran currently has 
asbestosis, related to exposure to asbestosis during his 
active service or otherwise.  The veteran's current medical 
evidence shows that he reported a history of asbestos 
exposure in service, as he worked as a boilermaker on a ship.  
However, there is no reference to asbestosis during the 
veteran's service.  In addition, the veteran has reported 
that his post-service employment as a plant control operator 
and diesel mechanic at a power company exposed him to 
asbestos as well.  In particular, in response to inquiry 
concerning jobs involving insulation trade or asbestos-
related trade, he responded, in part "Not directly, but have 
had some contact in the past."   Moreover, the veteran has 
not submitted any competent evidence that would establish a 
nexus between the current complaints and injury or disease 
during his active service.  In other words, no medical 
opinion has been obtained to show that the veteran has 
asbestosis due to his inservice exposure.  In the February 
1999 VA examination, the examiner noted, 

"Patient clearly had some asbestos 
exposure during his term of service in 
addition to the time afterwards.  
Determining the relative components of 
his exposure is not possible without 
information, which seems likely to be 
unavailable in terms of exact exposure 
with his occupations."  

Nevertheless, the most overwhelming defect in the veteran's 
case is the absence of a current diagnosis of asbestosis.  
While the veteran reported that he had been given that 
diagnosis and though this matter was reported by way of 
history, examiners on recent examination failed to confirm 
that diagnosis.  Without evidence showing that a disease or 
disability is present, no plausible claim for service 
connection can be presented, and the claim is not well 
grounded.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  

Nonetheless, under 38 U.S.C.A. § 5103(a), VA should advise 
the claimant of the evidence necessary to complete his 
application.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  
This obligation was successfully completed by the RO in its 
statement of the case.  Likewise, the Board's discussion 
above informs the veteran of the requirements for the 
completion of his application for the claims for service 
connection.  Moreover, I find that there is no indication 
that the record is incomplete.  That is, the veteran has not 
informed VA of the existence of records that have not been 
associated with the claims folder.  


ORDER

The veteran's claim for service connection for asbestosis is 
not well grounded.  



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

